
	

114 S3189 IS: Connecting Rural Americans to Care Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3189
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Franken (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve access to health care in rural areas, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Connecting Rural Americans to Care Act of 2016.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. TITLE I—Transportation Sec. 101. Reimbursement for no-load travel costs incurred by volunteers providing non-emergency medical transportation to Medicaid beneficiaries. Sec. 102. Pilot program for innovative coordinated access and mobility. Sec. 103. Prioritization of projects that increase access to transportation for medical purposes in rural areas. TITLE II—Health information technology in rural areas Sec. 201. Interagency task force on rural health information technology. Sec. 202. Rural health care program of the FCC.  ITransportation 101.Reimbursement for no-load travel costs incurred by volunteers providing non-emergency medical transportation to Medicaid beneficiaries (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall publish an interim final rule to revise the Medicaid transportation regulations at sections 431.53 and 440.170 of title 42, Code of Federal Regulations, as necessary, to—
 (1)allow a State plan for medical assistance under title XIX of the Social Security Act to provide, at the option of the State, reimbursement for costs attributable to providing no-load volunteer travel services to individuals eligible for medical assistance under the State plan who require transportation to receive non-emergency medical treatment; and
 (2)require any State plan that opts to provide reimbursement for the costs described in paragraph (1) to establish oversight procedures to monitor—
 (A)access to no-load volunteer travel services for individuals eligible for medical assistance under the State plan;
 (B)complaints relating to no-load volunteer travel services by individuals eligible for medical assistance under the State plan; and
 (C)the timeliness of such travel services. (b)No-Load volunteer travel serviceFor purposes of subsection (a), the term no-load volunteer travel service means travel services that—
 (1)are provided by a person who, as determined by a State, local, or tribal government, provides such services on a volunteer basis (referred to in this subsection as a volunteer); and
 (2)are necessary for the volunteer to—
 (A)travel from the originating location of the volunteer to the location of an individual who is eligible for medical assistance under the State Medicaid plan and requires transportation to receive non-emergency medical treatment (including, for purposes of an individual who requested transportation to receive non-emergency medical treatment and subsequently refused such transportation or was not present at the requested pick-up location, any travel that is necessary for the volunteer to return to their originating location);
 (B)for purposes of an individual who has been provided transportation by the volunteer to receive non-emergency medical treatment and is required to remain at the treatment location overnight or for an extended period of time (as determined appropriate by a State, local, or tribal government), return to the originating location of the volunteer and, following the completion of such treatment, travel back to the treatment location; and
 (C)following any transportation that is necessary to return an individual who has received non-emergency medical treatment to their pick-up location, return to the originating location of the volunteer.
						102.Pilot program for innovative coordinated access and mobility
 (a)Removal of funding from Highway Trust FundSection 5338 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking sections 3006(b) and inserting , for fiscal year 2016, section 3006(b);
 (ii)in subparagraph (B), by striking $9,534,706,043 and inserting $9,531,706,403; (iii)in subparagraph (C), by striking $9,733,353,407 and inserting $9,730,103,407;
 (iv)in subparagraph (D), by striking 9,939,380,030 and inserting $9,935,880,030; and (v)in subparagraph (E), by striking 10,150,348,462 and inserting $10,146,848,462; and
 (B)in paragraph (2)(E), by striking , $3,000,000 for fiscal year 2017, $3,250,000 for fiscal year 2018, $3,500,000 for fiscal year 2019 and $3,500,000 for fiscal year 2020;
 (2)by redesignating subsections (e) through (h) as subsections (f) through (i), respectively; and (3)by inserting after subsection (d) the following:
						
 (e)Access and mobility grantsThere are authorized to be appropriated to carry out the pilot program for innovative coordinated access and mobility under section 3006(b) of the Federal Public Transportation Act of 2015—
 (1)$6,000,000 for fiscal year 2017; (2)$6,500,000 for fiscal year 2018;
 (3)$7,000,000 for fiscal year 2019; and (4)$7,000,000 for fiscal year 2020..
 (b)Application prioritySection 3006(b) of the Federal Public Transportation Act of 2015 (49 U.S.C. 5310 note; Public Law 112–141) is amended by adding at the end the following:
					
 (7)Priority for eligible projects in rural areasIn selecting eligible recipients to participate in the pilot program under this subsection, the Secretary shall give priority to applications submitted by eligible recipients to carry out eligible projects that serve individuals living in rural areas..
				103.Prioritization of projects that increase access to transportation for medical purposes in rural
 areasSection 5311(b)(3) of title 49, United States Code, is amended by adding at the end the following:  (D)Projects for medical transportationThe Secretary may, when appropriate, use amounts made available under subparagraph (B) to prioritize and carry out projects that increase access to transportation for medical purposes in rural areas..
			IIHealth information technology in rural areas
 201.Interagency task force on rural health information technologyTitle XXX of the Public Health Service Act (42 U.S.C. 300jj et seq.) is amended by adding at the end the following:
				
					3022.Interagency task force on rural health information technology
 (a)EstablishmentThe President shall establish an Interagency Task Force on Rural Health Information Technology (referred to in this section as the Task Force).
						(b)Membership
 (1)CompositionThe President shall appoint members of the Task Force, which shall include— (A)a representative from the Office of Rural Development of the Department of Agriculture;
 (B)representatives from the Department of Health and Human Services, including— (i)a representative from the Office of the National Coordinator for Health Information Technology established under section 3001(a);
 (ii)a representative from the Office of Rural Health Policy of the Health Resources and Services Administration;
 (iii)a representative from the Indian Health Service; (iv)a representative from the Substance Abuse and Mental Health Services Administration;
 (v)a representative from the Centers for Disease Control and Prevention; (vi)a representative from the Centers for Medicare & Medicaid Services; and
 (vii)a representative from the Agency for Healthcare Research and Quality; (C)representatives from other Federal agencies, including—
 (i)a representative from the Department of Veterans Affairs; (ii)a representative from the Department of Labor;
 (iii)a representative from the Department of Education; (iv)a representative from the Federal Communications Commission;
 (v)a representative from the Department of Transportation; and (vi)a representative from the Department of Commerce; and
 (D)any other representatives from Federal, State, or private sector entities as determined appropriate by the President, including the Appalachian Regional Commission, the Delta Regional Authority, the National Rural Health Association, the National Governors Association, and the National Rural Economic Developers Association.
 (2)ChairpersonThe Secretary shall serve as the chairperson of the Task Force. (3)Appointment (A)DeadlineAll initial members of the Task Force shall be appointed not later than 1 year after the date of enactment of the Connecting Rural Americans to Care Act of 2016.
 (B)Period of appointment; vacanciesEach member of the Task Force shall be appointed for a term of 4 years with the opportunity for reappointment. Any vacancy in the Task Force shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.
								(c)Activities
 (1)In generalThe Task Force shall carry out each of the following activities: (A)Measure and evaluate progress in Federal, State, local, and tribal efforts to expand health information technology infrastructure in rural areas.
 (B)Collaborate with the Broadband Opportunity Council, or any other successor, similar, or relevant Federal interagency entity that addresses delivery of financial and technical assistance to rural health care providers for the implementation of broadband technology and development of health information technology infrastructure.
 (C)Provide recommendations on best practices to increase internet access in rural areas for the purpose of improving the delivery of health care services.
 (D)Align, across Federal agencies and departments, evaluation metrics for measures to expedite the development and implementation of health information technologies in rural areas in accordance with paragraph (2).
 (2)Aligning metricsIn carrying out the activity described in paragraph (1)(D), the Task Force shall, to the extent practicable, consider how evaluation metrics for Federal measures described in such paragraph align with the evaluation metrics for State and local measures to reduce administrative burden.
 (d)ReportingNot later than 2 years after the date of enactment of the Connecting Rural Americans to Care Act of 2016, and every 3 years thereafter, the Task Force shall publish a report (to be known as the Health Care Information Technology Infrastructure Status Report) that— (1)describes the current state of the connectivity gap in the United States, with a special emphasis on rural areas, to inform the use of Federal programs providing support for the implementation of broadband technology and the development and adoption of health information technology infrastructure, particularly in rural areas; and
 (2)includes recommendations on ways to increase access to health information technology in rural areas, especially areas that are designated as—
 (A)a health professional shortage area by the Secretary under section 332; and
 (B)an area without access to advanced telecommunications capability, as identified by the Federal Communications Commission in the county-based appendix to the most recent Broadband Progress Report adopted by the Federal Communications Commission as required under section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302).
 (e)MeetingsThe Task Force shall meet at the call of the chairperson, not less than 2 times each year. (f)Powers of the task force (1)HearingsThe Task Force may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Task Force considers appropriate.
 (2)Information from Federal agenciesThe Task Force may secure directly from any department or agency of the United States information necessary to enable it to carry out its duties under this section. Upon request of the chairperson of the Task Force, the head of that department or agency shall furnish that information to the Task Force.
							(g)Task Force personnel matters
 (1)Travel expensesA member of the Task Force shall be allowed reasonable travel expenses, including per diem in lieu of subsistence, at rates for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the member's home or regular place of business in the performance of services for the Task Force.
							(2)Staff
 (A)In generalThe chairperson of the Task Force may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Task Force to perform the duties of the Task Force, except that the employment of an executive director shall be subject to confirmation by the Task Force.
 (B)CompensationThe chairperson of the Task Force may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.
 (3)Detail of Government employeesAny Federal Government employee may be detailed to the Task Force without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (4)ProcurementThe chairperson of the Task Force may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
 (h)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.. 202.Rural health care program of the FCC (a)DefinitionsIn this section—
 (1)the term Commission means the Federal Communications Commission; and (2)the term Healthcare Connect Fund means the Healthcare Connect Fund of the Commission under subpart G of part 54 of title 47, Code of Federal Regulations.
					(b)Simplifying the application process of the Healthcare Connect Fund
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall institute and refer to a Federal-State Joint Board under section 410(c) of the Communications Act of 1934 (47 U.S.C. 410(c)) a proceeding to—
 (A)review the process for submitting a request for services under the Healthcare Connect Fund; and
 (B)make recommendations to the Commission on ways that the Commission can simplify the process described in subparagraph (A).
 (2)Implementation of recommendationsNot later than 1 year after the date on which the Federal-State Joint Board makes recommendations to the Commission under paragraph (1)(B), the Commission shall implement those recommendations.
 (c)Health care providerSection 254(h)(7)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(7)(B)) is amended— (1)in clause (vii), by striking and at the end;
 (2)by redesignating clause (viii) as clause (ix); (3)by inserting after clause (vii) the following:
						
 (viii)any other entities that provide health care and remote patient management, as determined by the Secretary of Health and Human Services; and; and
 (4)in clause (ix), as so redesignated, by striking through (vii) and inserting through (viii). (d)Code of Federal RegulationsThe Commission shall amend section 54.633(a) of title 47, Code of Federal Regulations—
 (1)by striking All health care providers and inserting the following:  (1)In generalExcept as provided in paragraph (2), all health care providers;
 (2)in paragraph (1), as so designated— (A)by striking a 65 percent and inserting not less than an 85 percent; and
 (B)by striking 35 percent and inserting not more than 15 percent; and (3)by adding at the end the following:
						
 (2)Tribal landsThe Federal Communications Commission may decrease the percentage of the total cost of eligible expenses that a health care provider is required to contribute under paragraph (1), including by eliminating the requirement that the health care provider contribute any percentage of that cost, if the health care provider is located on Tribal lands, as defined in section 54.400, or any successor regulation..
